NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       DEC 17 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

JOSE LUIS VALENZUELA, AKA Jose                  No.    18-35194
Luis Valenzuela-Gomez,
                                                D.C. Nos.    1:16-cv-00249-EJL
                Petitioner-Appellant,                        1:03-cr-00032-EJL-2

 v.
                                                MEMORANDUM*
UNITED STATES OF AMERICA,

                Respondent-Appellee.

                   Appeal from the United States District Court
                             for the District of Idaho
                    Edward J. Lodge, District Judge, Presiding

                          Submitted December 11, 2019**

Before:      WALLACE, CANBY, and TASHIMA, Circuit Judges.

      Federal prisoner Jose Luis Valenzuela appeals from the district court’s

judgment dismissing his 28 U.S.C. § 2255 motion to vacate his sentence. We have

jurisdiction under 28 U.S.C. § 2253. We review de novo, see United States v.

Reves, 774 F.3d 562, 564 (9th Cir. 2014), and we affirm.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Valenzuela contends that the district court erred by denying as untimely his

section 2255 motion. He argues that the motion was timely because it was filed

within one year of the Supreme Court’s decision in Johnson v. United States, 135

S. Ct. 2551 (2015), and the logic of Johnson extends to the residual clause of the

mandatory career-offender guideline under which he was sentenced. See 28 U.S.C.

§ 2255(f)(3); U.S.S.G. §§ 4B1.1, 4B1.2. This argument is foreclosed because

“Johnson did not recognize a new right applicable to the mandatory Sentencing

Guidelines on collateral review.” United States v. Blackstone, 903 F.3d 1020,

1028 (9th Cir. 2018), cert. denied, 139 S. Ct. 2762 (2019). Accordingly, the

district court properly concluded that section 2255(f)(3) does not apply and that

Valenzuela’s motion is untimely. See 28 U.S.C. § 2255(f)(1).

      AFFIRMED.




                                         2                                     18-35194